Citation Nr: 0019714	
Decision Date: 07/27/00    Archive Date: 08/02/00

DOCKET NO.  99-02 037A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

Whether there was clear and unmistakable error in an October 
17, 1990, rating decision which assigned a 60 percent 
disability evaluation for chronic obstructive pulmonary 
disease with the residuals of left lung pneumonia, for the 
purpose of paying accrued benefits.

Whether there was clear and unmistakable error in a June 18, 
1997, rating decision which granted a 100 percent disability 
evaluation for chronic obstructive pulmonary disease with the 
residuals of left lung pneumonia, effective from February 5, 
1995, for the purpose of paying accrued benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

Hilary L. Goodman, Counsel


INTRODUCTION

The veteran, who had active service from May 1958 to June 
1980, died in September 1997.

This appeal arises from a February 1998 rating decision which 
found that there was no clear and unmistakable error in the 
October 17, 1990, rating decision which assigned a 60 percent 
disability evaluation for chronic obstructive pulmonary 
disease with the residuals of left lung pneumonia, for the 
purpose of paying accrued benefits, or in the June 18, 1997, 
rating decision which granted a 100 percent disability 
evaluation for chronic obstructive pulmonary disease with the 
residuals of left lung pneumonia, effective from February 5, 
1995, for the purpose of paying accrued benefits.


FINDINGS OF FACT

1.  In a rating decision dated in October 17, 1990, the 
Regional Office (RO) granted service connection for chronic 
obstructive pulmonary disease with the residuals of left lung 
pneumonia, and assigned a 60 percent disability evaluation 
and in a June 18, 1997, rating decision the RO granted a 100 
percent disability evaluation for chronic obstructive 
pulmonary disease with the residuals of left lung pneumonia, 
effective from February 5, 1995.  The veteran did not appeal 
either decision and he had no claims pending on the date of 
his death.

2.  Following the veteran's September 1997 death, service 
connection was granted for the cause of the veteran's death 
and the appellant, his surviving spouse, was awarded 
dependency and indemnity compensation benefits.


CONCLUSION OF LAW

Valid claims for accrued benefits based on clear and 
unmistakable error in rating decisions of October 17, 1990, 
and June 18, 1997, have not been presented.  38 U.S.C.A. 
§§ 5109A, 5121(a) (West 1991 and Supp. 1999); 38 C.F.R. 
§§ 3.105(a), 3.1000 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The appellant, who is the surviving spouse of a veteran, 
seeks accrued benefits based on her assertion that the 
veteran's chronic obstructive pulmonary disease with the 
residuals of left lung pneumonia should have been rated 100 
percent disabling not from February 5, 1995, but from the 
effective date of the grant of service connection for the 
disability, July 5, 1990.  She argues that the October 17, 
1990, rating decision which assigned a 60 percent disability 
evaluation for chronic obstructive pulmonary disease with the 
residuals of left lung pneumonia as well as the June 18, 
1997, rating decision which granted a 100 percent disability 
evaluation for chronic obstructive pulmonary disease with the 
residuals of left lung pneumonia, effective from February 5, 
1995, each contained clear and unmistakable error as each 
failed to assign a 100 percent disability evaluation for the 
veteran's chronic obstructive pulmonary disease with the 
residuals of left lung pneumonia, effective from July 5, 
1990.
The claims file reveals that the veteran served on active 
duty from May 1958 to June 1980.  In July 1990 he initiated a 
claim for service connection for, inter alia, chronic 
obstructive pulmonary disease.  As noted above, service 
connection was granted for chronic obstructive pulmonary 
disease with the residuals of left lung pneumonia in the 
October 17, 1990, rating decision and the RO assigned a 60 
percent disability evaluation.  No notice of disagreement was 
received with this decision.

In the June 18, 1997, rating decision the disability 
evaluation for the veteran's chronic obstructive pulmonary 
disease with the residuals of left lung pneumonia, was 
increased to 100 percent, effective from February 5, 1995.  
No notice of disagreement was received with this decision.  
In September 1997, the veteran died and in November 1997 the 
appellant initiated a claim of entitlement to dependency and 
indemnity compensation and accrued benefits.  The RO, in the 
February 1998 rating decision, granted service connection for 
the cause of the veteran's death and awarded the appellant 
dependency and indemnity compensation benefits pursuant to 38 
U.S.C.A. § 1310 (West 1991).  However, the appellant's clear 
and unmistakable error claims were denied.

In June 1998 the appellant expressed disagreement with the 
February 1998 rating decision to the extent no clear and 
unmistakable error was found in the rating decisions of 
October 17, 1990, and June 18, 1997.  The RO characterized 
these claims as ones for accrued benefits and in the 
Statement of the Case issued in January 1999 explained that, 
pursuant to the February 1998 decision in Jones v. West, 136 
F.3d 1296 (Fed. Cir. 1998), as the veteran did not have a 
claim pending at the time of his death, and accrued benefits 
claims were derivative in nature, there was no basis for the 
appellant to initiate a claim for accrued benefits.


Analysis

Periodic monetary benefits to which a veteran was entitled at 
death under existing ratings or decisions, or those based on 
evidence in the file at the date of death, hereinafter 
referred to as accrued benefits, that are due and unpaid for 
a period not to exceed two years shall be paid to a veteran's 
surviving spouse. 38 U.S.C.A. § 5121(a); 38 C.F.R. § 3.1000.  
A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid. 38 U.S.C.A. 
§ 5101(a) (1999).

RO decisions concerning claims for benefits are subject to 
revision on the grounds of clear and unmistakable error. See 
38 U.S.C.A. § 5109A(a); 38 C.F.R. § 3.105(a). Review to 
determine whether clear and unmistakable error exists in a 
case may be instituted by the Secretary on the Secretary's 
own motion or upon request of the claimant. 38 U.S.C.A. 
§ 5109A(c).

A veteran's claim to disability benefits terminates at his 
death. Richard ex rel. Richard v. West, 161 F.3d 719 (Fed. 
Cir. 1998).  As noted in Haines v. West, 154 F.3d 1298 (Fed. 
Cir. 1998), the compensation provisions found in chapter 11 
of Title 38 clearly distinguish between disability 
compensation, which is generally available only to veterans, 
and death benefits, which are payable to survivors.  Section 
5112(b) expressly terminates a veteran's right to receive 
disability benefits on the last day of the month prior to his 
death, and Congress has established in section 5121(a) a 
singular exception to this rule in the form of a wholly 
separate procedure for designated survivors such as the 
appellant to recover limited amounts of disability benefits 
due and unpaid at the veteran's death.  Richard; Haines.

The appellant filed the claim construed as an accrued 
benefits claim in November 1997.  The United States Court of 
Appeals for the Federal Circuit (Federal Circuit) construed 
the provisions of 38 U.S.C.A. §§ 5121 and 5101(a) as 
mandating that "in order for a surviving spouse to be 
entitled to accrued benefits, the veteran must have had a 
claim pending at the time of his death for such benefits or 
else be entitled to them under an existing rating or 
decision."  Jones v. West, 136 F.3d at 1299.  The Federal 
Circuit noted that this conclusion fully comported with the 
decision in Zevalkink v. Brown, 102 F.3d 1236 (Fed. Cir. 
1996), which stated that "a consequence of the derivative 
nature of the surviving spouse's entitlement to a veteran's 
accrued benefits claim is that, without the veteran having a 
claim pending at time of death, the surviving spouse has no 
claim on which to derive his or her own application." Id. at 
1241-42.

On the date of his death, the veteran had no claims for VA 
benefits pending.  He was notified in October 1990 of the 
award of service connection for chronic obstructive pulmonary 
disease with the residuals of left lung pneumonia, and the 
assignment of a 60 percent disability evaluation and did not 
appeal the decision and was notified in June 1997 that the RO 
had granted a 100 percent disability evaluation for chronic 
obstructive pulmonary disease with the residuals of left lung 
pneumonia, effective from February 5, 1995, and died before 
the one-year time period provided in 38 U.S.C.A. § 7105 (West 
1991) for filing an appeal had run.

The appellant's claim for accrued benefits was clearly 
timely, as it was filed within one year after the veteran's 
death.  38 U.S.C.A. § 5121(c).  However, as the veteran had 
no claims pending on the date of his death, an award of 
benefits to the appellant on an accrued basis is not 
warranted.  Moreover, there is no legal basis for a favorable 
decision based on the appellant's allegations of the 
existence of clear and unmistakable error in the October 1990 
and June 1997 rating decisions.  The veteran did not allege 
clear and unmistakable error in those decisions during his 
lifetime.  The appellant can not allege clear and 
unmistakable error in those decisions after his death: as 
held by the Federal Circuit in Haines, in light of the 
express terms of 38 U.S.C.A. § 5109A(c), a survivor has no 
standing to request review of a decision affecting the 
disability benefits of a veteran on the ground of clear and 
unmistakable error because the survivor, even as an heir to 
the veteran's estate, is not the disability benefits 
claimant.  Accordingly, a finding of clear and unmistakable 
error in the October 1990 and June 1997 rating decisions 
would not be appropriate here.

Not only does the appellant have no standing to bring a clear 
and unmistakable error claim, but the appellant is attempting 
to claim accrued benefits for the period from July 1990 to 
February 1995.  As the veteran died in September 1997, and 
the law and regulation provides accrued benefits shall be 
paid which were due and unpaid for a period not to exceed two 
years preceding the veteran's death, accrued benefits 
preceding September 1995 could not be awarded.  Based upon 
the foregoing, the Board finds that the appellant has no 
legal standing to initiate the clear and unmistakable error 
claims and accordingly, the appeal must be dismissed.


ORDER

The appeal is dismissed.



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 

